DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-9, 11, 13-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson (US 20180096244) in view of OH et al. (US 20200183495).

As to claim 1, Mallinson discloses a virtual reality (VR) sickness assessment method (FIG. 2A), comprising: 
receiving virtual reality content (FIG. 2A and [0080], VR content 201); and 
quantitatively evaluating virtual reality sickness for the received virtual reality content using a neural network based on a pre-trained neural mismatch model (see [0083] and [0099]-[0100], determining discomfort and/or sickness levels; see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine), wherein the evaluating of the virtual reality sickness includes: 
predicting an expected visual signal for an input visual signal of the virtual reality content based on the neural mismatch model (see [0098], extracting data associated with simulated user interactions with the first VR content generated during execution of the first application. This data is applied to the model (see [0082] and FIG. 2A) … This data is used to classify the first VR content in terms of identifying points in the first VR content or first application that are likely to cause discomfort and/or sickness); 
comparing the predicted expected visual signal based on the neural mismatch model and the input visual signal (see [0099]); and 
evaluating a level of the virtual reality sickness based on the neural mismatch model (see [0100], determining a level of discomfort and/or sickness).
Mallinson fails to explicitly disclose extracting a neural mismatch feature between the predicted expected visual signal based on the neural mismatch model and an input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal; and evaluating the level of the virtual reality sickness based on the neural mismatch model and the extracted neural mismatch feature.
However, OH teaches extracting a neural mismatch feature between the predicted expected visual signal based on the neural mismatch model and an input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0096], the difference between the objective data acquired before the experiment and that acquired after the experiment and the difference between the subjective data acquired before the experiment and that acquired after the experiment are extracted for each of the participants; see [0107], modeling based on machine learning may be performed using the data stored in the database according to an embodiment of the present invention, whereby the degree of VR motion sickness induced by arbitrary VR content may be predicted); and 
evaluating the level of the virtual reality sickness based on the neural mismatch model and the extracted neural mismatch feature (see [0096], the degree of motion sickness induced by each of the content elements of the VR content may be determined based on the differences).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using OH’s teachings to include extracting a neural mismatch feature between the predicted expected visual signal based on the neural mismatch model and an input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal; and evaluating the level of the virtual reality sickness based on the neural mismatch model and the extracted neural mismatch feature in order to quantitatively analyze motion sickness that is caused when viewing VR content (OH; [0009]).

As to claim 3, the combination of Mallinson and OH further discloses wherein the extracting of the neural mismatch feature includes extracting the neural mismatch feature based on difference information between the predicted expected visual signal and the input visual signal for the corresponding frame (OH; see [0096]).

As to claim 4, the combination of Mallinson and OH further discloses wherein the extracting of the neural mismatch feature includes obtaining a difference feature for difference information between the predicted expected visual signal and the input visual signal for the corresponding frame and a visual feature for the input visual signal for the corresponding frame and extracting the neural mismatch feature based on the difference feature and the visual feature (OH; see [0096]).

As to claim 6, Mallinson further discloses wherein the neural network is trained based on a dataset including pieces of preset virtual reality content (see FIG. 1A, VR content 115, metadata 117, and deep learning engine 190; see [0054], [0057], [0064]).
Mallinson fails to explicitly disclose that the dataset includes a simulator sickness questionnaire (SSQ) score evaluated for each of the pieces of virtual reality content to form a learning model of the neural mismatch model.
However, OH teaches that the dataset includes a simulator sickness questionnaire (SSQ) score evaluated for each of the pieces of virtual reality content to form a learning model of the neural mismatch model (see [0097] and [0107]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using OH’s teachings to include a simulator sickness questionnaire (SSQ) score evaluated for each of the pieces of virtual reality content to form a learning model of the neural mismatch model in order to quantitatively analyze motion sickness that is caused when viewing VR content (OH; [0009]).

As to claim 7, Mallinson discloses a virtual reality sickness assessment (VRSA) method (FIG. 2A), comprising: 
receiving virtual reality content (FIG. 2A and [0080], VR content 201); and 
predicting an expected visual signal for an input visual signal of the VR content by using a first neural network based on a pre-trained first learning model (see [0098], extracting data associated with simulated user interactions with the first VR content generated during execution of the first application. This data is applied to the model (see [0082] and FIG. 2A) … This data is used to classify the first VR content in terms of identifying points in the first VR content or first application that are likely to cause discomfort and/or sickness; see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine); 
comparing the predicted expected visual signal based on the neural mismatch model and the input visual signal using a second neural network based on a pre-trained second learning model (see [0099]; see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine); and 
evaluating a level of virtual reality sickness using a third neural network based on a pre-third trained learning model (see [0100], determining a level of discomfort and/or sickness),
wherein a neural mismatch model is formed by the first learning model, the second learning model, and the third learning model (see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine).
Mallinson fails to explicitly disclose extracting a neural mismatch feature between the expected visual signal predicted and the input visual signal of a corresponding frame of the virtual reality content corresponding to the expected visual signal.
However, OH teaches extracting a neural mismatch feature between the expected visual signal predicted and the input visual signal of a corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0096], the difference between the objective data acquired before the experiment and that acquired after the experiment and the difference between the subjective data acquired before the experiment and that acquired after the experiment are extracted for each of the participants; see [0107], modeling based on machine learning may be performed using the data stored in the database according to an embodiment of the present invention, whereby the degree of VR motion sickness induced by arbitrary VR content may be predicted).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using OH’s teachings to include extracting a neural mismatch feature between the expected visual signal predicted and the input visual signal of a corresponding frame of the virtual reality content corresponding to the expected visual signal in order to quantitatively analyze motion sickness that is caused when viewing VR content (OH; [0009]).

As to claim 8, the combination of Mallinson and OH further discloses wherein the extracting of the neural mismatch feature includes extracting the neural mismatch feature based on difference information between the predicted expected visual signal and the input visual signal for the corresponding frame (OH; see [0096]).

As to claim 9, the combination of Mallinson and OH further discloses wherein the extracting of the neural mismatch feature includes obtaining a difference feature for difference information between the predicted expected visual signal and the input visual signal for the corresponding frame and a visual feature for the input visual signal for the corresponding frame and extracting the neural mismatch feature based on the difference feature and the visual feature (OH; see [0096]).

As to claim 11, Mallinson discloses a virtual reality sickness assessment (VRSA) apparatus (FIG. 2A), comprising: 
a receiver configured to receive virtual reality content (FIG. 2A and [0080], VR content 201); and 
an evaluator configured to quantitatively evaluate virtual reality sickness for the received virtual reality content using a neural network based on a pre-trained neural mismatch model (see [0083] and [0099]-[0100], determining discomfort and/or sickness levels; see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine), wherein the evaluator is configured to:
predict an expected visual signal for an input visual signal of the virtual reality content based on the neural mismatch model (see [0098], extracting data associated with simulated user interactions with the first VR content generated during execution of the first application. This data is applied to the model (see [0082] and FIG. 2A) … This data is used to classify the first VR content in terms of identifying points in the first VR content or first application that are likely to cause discomfort and/or sickness); 
compare the predicted expected visual signal based on the neural mismatch model and the input visual signal (see [0099]); and 
evaluate a level of the virtual reality sickness based on the neural mismatch model (see [0100], determining a level of discomfort and/or sickness).
Mallinson fails to explicitly disclose extract a neural mismatch feature between the predicted expected visual signal based on the neural mismatch model and an input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal; and evaluate the level of the virtual reality sickness based on the neural mismatch model and the extracted neural mismatch feature.
However, OH teaches extracting a neural mismatch feature between the predicted expected visual signal based on the neural mismatch model and an input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0096], the difference between the objective data acquired before the experiment and that acquired after the experiment and the difference between the subjective data acquired before the experiment and that acquired after the experiment are extracted for each of the participants; see [0107], modeling based on machine learning may be performed using the data stored in the database according to an embodiment of the present invention, whereby the degree of VR motion sickness induced by arbitrary VR content may be predicted); and 
evaluating the level of the virtual reality sickness based on the neural mismatch model and the extracted neural mismatch feature (see [0096], the degree of motion sickness induced by each of the content elements of the VR content may be determined based on the differences).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using OH’s teachings to include extracting a neural mismatch feature between the predicted expected visual signal based on the neural mismatch model and an input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal; and evaluating the level of the virtual reality sickness based on the neural mismatch model and the extracted neural mismatch feature in order to quantitatively analyze motion sickness that is caused when viewing VR content (OH; [0009]).

As to claim 13, the combination of Mallinson and OH further discloses wherein the evaluator extracts the neural mismatch feature based on difference information between the predicted expected visual signal and the input visual signal for the corresponding frame (OH; see [0096]).

As to claim 14, the combination of Mallinson and OH further discloses wherein the evaluator obtains a difference feature for difference information between the predicted expected visual signal and the input visual signal for the corresponding frame and a visual feature for the input visual signal for the corresponding frame and extracts the neural mismatch feature based on the difference feature and the visual feature (OH; see [0096]).

As to claim 16, Mallinson further discloses wherein the neural network is trained based on a dataset including pieces of preset virtual reality content (see FIG. 1A, VR content 115, metadata 117, and deep learning engine 190; see [0054], [0057], [0064]).
Mallinson fails to explicitly disclose that the dataset includes a simulator sickness questionnaire (SSQ) score evaluated for each of the pieces of virtual reality content to form a learning model of the neural mismatch model.
However, OH teaches that the dataset includes a simulator sickness questionnaire (SSQ) score evaluated for each of the pieces of virtual reality content to form a learning model of the neural mismatch model (see [0097] and [0107]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using OH’s teachings to include a simulator sickness questionnaire (SSQ) score evaluated for each of the pieces of virtual reality content to form a learning model of the neural mismatch model in order to quantitatively analyze motion sickness that is caused when viewing VR content (OH; [0009]).

As to claim 17, Mallinson discloses a virtual reality sickness assessment (VRSA) apparatus (FIG. 2A), comprising: 
a receiver configured to receive virtual reality content (FIG. 2A and [0080], VR content 201); and 
a predictor configured to predict an expected visual signal for an input visual signal of the VR content by using a first neural network based on a pre-trained first learning model (see [0098], extracting data associated with simulated user interactions with the first VR content generated during execution of the first application. This data is applied to the model (see [0082] and FIG. 2A) … This data is used to classify the first VR content in terms of identifying points in the first VR content or first application that are likely to cause discomfort and/or sickness; see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine); 
comparing the predicted expected visual signal based on the neural mismatch model and the input visual signal using a second neural network based on a pre-trained second learning model (see [0099]; see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine); and 
an evaluator configured to evaluate a level of virtual reality sickness using a third neural network based on a pre-third trained learning model (see [0100], determining a level of discomfort and/or sickness), 
wherein a neural mismatch model is formed by the first learning model, the second learning model, and the third learning model (see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine).
Mallinson fails to explicitly disclose an extractor configured to extract a neural mismatch feature between the expected visual signal predicted and the input visual signal of a corresponding frame of the virtual reality content corresponding to the expected visual signal.
However, OH teaches an extractor configured to extract a neural mismatch feature between the expected visual signal predicted and the input visual signal of a corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0096], the difference between the objective data acquired before the experiment and that acquired after the experiment and the difference between the subjective data acquired before the experiment and that acquired after the experiment are extracted for each of the participants; see [0107], modeling based on machine learning may be performed using the data stored in the database according to an embodiment of the present invention, whereby the degree of VR motion sickness induced by arbitrary VR content may be predicted).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using OH’s teachings to include extracting a neural mismatch feature between the expected visual signal predicted and the input visual signal of a corresponding frame of the virtual reality content corresponding to the expected visual signal in order to quantitatively analyze motion sickness that is caused when viewing VR content (OH; [0009]).

As to claim 18, the combination of Mallinson and OH further discloses wherein the extractor extracts the neural mismatch feature based on difference information between the predicted expected visual signal and the input visual signal for the corresponding frame (OH; see [0096]).

As to claim 19, the combination of Mallinson and OH further discloses wherein the extractor obtains a difference feature for difference information between the predicted expected visual signal and the input visual signal for the corresponding frame and a visual feature for the input visual signal for the corresponding frame and extracts the neural mismatch feature based on the difference feature and the visual feature (OH; see [0096]).

Claims 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson (US 20180096244) in view of OH et al. (US 20200183495) further in view of SON et al. (US 20190171280).

As to claim 5, the combination of Mallinson and OH fails to explicitly disclose wherein the evaluating of the virtual reality sickness further includes generating a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal.
However, SON teaches wherein the evaluating of the virtual reality sickness further includes generating a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0053]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using SON’s teachings to include wherein the evaluating of the virtual reality sickness further includes generating a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal in order to quantitatively analyze a correlation between VR sickness-inducing factors and VR sickness of a user who experiences virtual reality content through a video display device such as HMD using machine learning (SON; [0008]).

As to claim 10, the combination of Mallinson and OH fails to explicitly disclose further comprising: generating a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal.
However, SON teaches generating a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0053]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using SON’s teachings to include generating a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal in order to quantitatively analyze a correlation between VR sickness-inducing factors and VR sickness of a user who experiences virtual reality content through a video display device such as HMD using machine learning (SON; [0008]).

As to claim 15, the combination of Mallinson and OH fails to explicitly disclose further comprising: a generator configured to generate a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal.
However, SON teaches a generator configured to generate a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0053]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using SON’s teachings to include a generator configured to generate a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal in order to quantitatively analyze a correlation between VR sickness-inducing factors and VR sickness of a user who experiences virtual reality content through a video display device such as HMD using machine learning (SON; [0008]).

As to claim 20, the combination of Mallinson and OH fails to explicitly disclose further comprising: a generator configured to generate a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal.
However, SON teaches a generator configured to generate a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0053]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using SON’s teachings to include a generator configured to generate a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal in order to quantitatively analyze a correlation between VR sickness-inducing factors and VR sickness of a user who experiences virtual reality content through a video display device such as HMD using machine learning (SON; [0008]).

Response to Arguments
Applicant's arguments filed on 07/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that Mallinson does not teach "predicting an expected visual signal for an input visual signal of the virtual reality content based on the neural mismatch model." Applicant specifically argues that “the cited portion of Mallinson does not predict an expected visual signal. The simulated user interactions are likely simulated past interactions.”
The examiner respectfully disagrees. Firstly, Applicant’s specification recites in paragraphs [0037]-[0038], a neural store module that predicts visual sensory information based on past experience information … The deep neural store network may predict the next frame (expected visual signal) from past experiences (that is, trained parameters in training). Therefore, based on Applicant’s disclosure it is understood that the expected visual signal is learned from past experiences. Secondly, Mallinson discloses in [0082], the determined in-content features are inputted into the discomfort model 220, which was generated by the discomfort classification modeler 120. That is, the prediction model, or one based on the prediction model, generated by the deep learning engine 190 and used to learn and predict which VR content, patterns of VR content, patterns associated with the generation of or interaction with VR content, or patterns associated with simulated or tested user interactions with corresponding VR content, and/or patterns of actions taken or generated by the user in association with the generation of that VR content, induces user discomfort and/or sickness, is used by system 200A to predict levels of discomfort and/or sickness that may be experienced by a user when interacting with the VR content 201. Mallinson discloses in [0095], accessing a model that identifies a plurality of learned patterns associated with the generation of corresponding VR content that are likely to cause discomfort … content classification model 121 may be generated at operation 310, and is based on the discomfort model 220 generated by modeler 120 that has learned to recognize which VR content (e.g., types and/or patterns of VR content) when interacted with (e.g., viewing), or patterns of VR content, patterns associated with the generation of or interaction with VR content, or patterns associated with simulated or tested user interactions with corresponding VR content, and/or patterns of actions taken or generated by the user in association with the generation of that VR content will cause to user 105 to experience discomfort and/or sickness reactions. Mallinson further discloses in [0098], the method includes extracting data associated with simulated user interactions with the first VR content generated during execution of the first application. This data is applied to the model … data is used to classify the first VR content in terms of identifying points in the first VR content or first application that are likely to cause discomfort and/or sickness. Therefore, Mallinson discloses "predicting an expected visual signal for an input visual signal of the virtual reality content based on the neural mismatch model."

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482